Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given over email with Steven Smith on December 29th, 2021.

The application has been amended as follows: 
25. (amended):  A method of generating a probability map of a tumor location on diagnostic medical imaging of a prostate, comprising: 
            (a)       acquiring diagnostic medical imaging and metadata from medical image scanning of a prostate; 
            (b)       obtaining prostate information from a clinical database;
(c)        constructing an enriched prostate template from a subset of high resolution and segmented candidate prostates from the clinical database; 
(d)       generating a registration framework based on the enriched prostate template; 
            (e)  registering each diagnostic medical imaging image with the registration framework; 
            (f)  creating a probability map of tumor location; and 
            (g) transforming the registered diagnostic medical images and probability map into an output image incorporating the probability map on each registered diagnostic medical image.


The following is an examiner’s statement of reasons for allowance: The claims require that a diagnostic image be registered to a prostate template that is generated from high resolution candidate prostate. It further requires the generation of a probability map based on the registered image and template. These limitations are neither taught nor disclosed by the prior art or a combination of prior arts. Relevant prior art register diagnostic images to atlases with probability maps already built into them rather than generating the probability maps after the fact. Furthermore, the generation of the template is based on each individual diagnostic image and is generated every time.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed November 15th, 2021, with respect to Claims 1-3 and 5-25 have been fully considered and are persuasive.  The rejections of the previous Office Action has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-25 allowed.
The following is an examiner’s statement of reasons for allowance: See Examiner's Amendment for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668